Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Telephone restriction of April 27, 2021 and applicant’s election
Group 1, or Claims 1-4 a device for coordinating landings without a central coordination entity; and Claims 5-8 directed to a device for coordinating landings with a number of uavs. 
Group. 2. Claims 9-15 directed to an unmanned vehicle with a priority claim message and yield message. Group 1 and 2 are directing as the claim 9 is silent as to no central coordination entity. 
Group 3. Claims 16-22 directed to a method of using a yield message that can be performed using a materially different apparatus.
 	Group 4. Claims 23-31 directed to a system that includes a contention zone and a second UAV and that is silent as to without using a central coordination entity.
The applicant has elected Group I, or claims 1-8. 
All of the other non-elected claims are withdrawn without prejudice. 
Response to the applicant’s arguments
The previous rejection is withdrawn.  A new rejection is made herein.  Applicant’s arguments are now moot in view of the new rejection of the claims.  
Claim 1 is amended to recite and the primary reference is silent but Durling teaches “…according to only a decentralized collision avoidance protocol,  (see claims 1-6 where the 4d trajectory can avoid using information provided by the sensor suite to provide a conflict resolution and to avoid a collision)

    PNG
    media_image1.png
    862
    1211
    media_image1.png
    Greyscale
wherein, to autonomously coordinate the landings at the landing strip with the one or more unmanned aerial vehicles to prevent collisions according to only the decentralized collision avoidance protocol, the electronic processor is configured to:  (see FIG. 5 where the communication link from other aircraft can be used in block 156 for a trajectory prediction 164 and then a conflict can be detected and resolved in blocks 170-172 and the trajectories can be negotiated and synchronized in blocks 182-188)
transmit a priority claim message  the one or more unmanned aerial vehicles via the wireless communication link, the priority claim message including a trajectory in three-dimensional space that the unmanned aerial vehicle intends to follow,  (see paragraph 33-36 where the trajectory of the two vehicles is synchronized in block 184) 
    PNG
    media_image2.png
    637
    916
    media_image2.png
    Greyscale

receive a determination message from at least one of the one or more unmanned aerial vehicles 
via the wireless communication link in response to the priority message claim,  (see FIG. 1 block 120 where the two aircraft are provided messages)
the determination message indicating that the at least one of the 
one or more unmanned aerial vehicles are in a contention zone centered on the landing  and  (see paragraph 48-50 where a first drone is considered a high priority drone and then the drone is provided a high priority and is allowed to land first) 
participate in a collective decision-making process with the at least one of the one or more unmanned aerial vehicles to resolve landing contention, (see paragraph 33-48) 
wherein the autonomous coordination occurs without a central coordination entity and requires agreement on landing priority between the unmanned aerial vehicle and the at least one (see claims 20-22)
of the one or more unmanned aerial vehicle”. (see paragraph 33-48 and claims 20-22)

  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2014/0249693A1 to Stark et al. that was filed in 2013 and is assigned to Disney™ (hereinafter “Stark”) and in view of U.S. Patent Application Pub. No.: US 2019/0377337A1 to Sterling et al. that was filed in 2017 and is assigned to BOEING™(hereinafter “Sterling”) and in further in view of U.S. Patent No.: 9,997,080 B1 to Chambers that was filed in 10-6-15 (hereinafter “Chambers”) and in view of U.S. Patent Application Pub. No.: US20120158219A1 to Durling et al. that was filed in 2010 (hereinafter “Durling”).
  
    PNG
    media_image3.png
    609
    856
    media_image3.png
    Greyscale

Stark discloses “1.    An unmanned aerial vehicle comprising: a communication interface; (see FIG. 2 where each of the drones 220 can communicate with a fleet controller via an rc radio 215 and xbee wireless)
a memory; and (see paragraph 14)
an electronic processor communicatively connected to the communication interface and the memory, the electronic processor is configured to (see paragraph 14)
control the communication interface to establish a wireless communication link with one or more unmanned aerial vehicles, and(see FIG. 2 where each of the drones 220 can communicate with a fleet controller via a rc radio 215 and xbee wireless)
autonomously coordinate landings with the one or more unmanned aerial vehicles to prevent collisions, (see paragraph 47 to 51 where when there is a communication failure of the drones then the drones are landed) 
    PNG
    media_image4.png
    896
    591
    media_image4.png
    Greyscale

Stark is silent but Sterling teaches “..at a landing strip (see paragraph 32 where the uavs land at a landing zone 200 shown in FIG. 2 as a strip)….. wherein, to autonomously coordinate the landings at the landing strip (see paragraph 21-26) (see paragraph 32 where the uavs land at a landing zone 200 shown in FIG. 2 as a strip)with the one or more unmanned aerial vehicles to prevent collisions, (see paragraph 30 where each of the drones can include program instructions for a holding pattern to drop to 100 feet and then wait and then drop to 50 feet and then wait) 
    PNG
    media_image5.png
    696
    998
    media_image5.png
    Greyscale
the electronic processor is configured to exchange messages with the one or more unmanned aerial vehicles according to a …..”

    PNG
    media_image6.png
    693
    828
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    817
    1377
    media_image7.png
    Greyscale
Stark is silent but CHAMBERS teaches “decentralized collision avoidance protocol”.  (see FIG. 2d where a first drone can provide a ETA to a zone and then a second ETA status can be provided by the second drone and then if the different in the two ETAs are within the safety margin a first drone can be decreased in ETA and the second drone can be increased in terms of ETA; see blocks 280-288; see abstract and col 1, lines 1-22 and FIG. 2e; where a first drone can provide an entry request and then a time period can be provided for a reply in blocks 290-291 and a priority of the two aircraft drones can be determined and a zone entry can be conducted and a second message is provided and then a second time period elapses and then the vehicle can enter the zone as having priority; see blocks 290-295).   
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CHAMBERS with the disclosure of STARK since CHAMBERS teaches that a  first and a second drone can include a decentralized protocol to provide different ETA for each of the drones entering a controlled area. When a safety margin is exceeded where the eta is the same or too close one drone can be speeded up and a second drone can be slowed to prevent a collision without a centralized traffic control entity which is optional.  See FIG. 2d. The second method can include notifications between the first and the second or n drones. Then a second drone has a time period for a reply. This can be for a reply to determine a priority where one drone has a high priority and can land first. This can provide for a fully automated decentralized system that resolves conflicts passively in a fully automated manner.  See col. 21, line 1-col. 22, line 35 and claims 1-21 of Chambers. 

Stark is silent but Sterling teaches “..collision avoidance protocol (see paragraph 35 where the landing coordination control unit can arbitrate the landing order of the multiple UAVs in the airspace at the same time) and via the wireless communication link, and  (see paragraphs 36 and FIG. 4 where the uav is in a regulated airspace and then is switched to a landing mode and then the uav is automatically landed according to an instruction for a landing sequence in block 400-410; see paragraph 7-14);

wherein the autonomous coordination occurs without a central coordination entity.  (see paragraph 36, 21-26 where the landing can be from a central coordination entity that sends a signal to the uav or alternatively, the drone can have the landing instructions being stored in the landing instructions location in memory);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of STERLING with the disclosure of STARK since STERLING teaches that a drone or swarm of drones can each include program instructions for landing the drones in an order at a landing zone 200. This can occur with program instructions inside the drones themselves or within a centralized coordination server. See paragraph 9. This can provide that the drones include an automatic landing functionality from a landing coordination unit.  The drone can provide a holding pattern while other drones land for a fully automated system that may not have to wait for a human operator and may learn the landing order much faster and cheaper in a fully automated manner.  See claims 1-15 and paragraph 30-36 and 7-26 of Sterling. 
    PNG
    media_image8.png
    628
    888
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    693
    816
    media_image9.png
    Greyscale
The primary reference is silent Chambers teaches “and requires agreement on landing priority among all UAVs”.  (see FIG. 2e where each aircraft is determined to have priority in block 296 from each aircraft and then the aircraft with priority can enter the zone and land; see FIG. 2c where the one high priority uAv can land and the other uavs are in agreement and are placed in a holding pattern; see col. 17, lines 15-65 and see Col. 22, lines 1-57 where a damaged vehicle has a priority over all others to land)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CHAMBERS with the disclosure of STARK since CHAMBERS teaches that a  first and a second drone can include a decentralized protocol to provide different ETA for each of the drones entering a controlled area. When a safety margin is exceeded where the eta is the same or too close one drone can be speeded up and a second drone can be slowed to prevent a collision without a centralized traffic control entity which is optional.  See FIG. 2d. The second method can include notifications between the first and the second or n drones. Then a second drone has a time period for a reply. This can be for a reply to determine a priority where one drone has a high priority and can land first. This can provide for a fully automated decentralized system that resolves conflicts passively in a fully automated manner.  See col. 21, line 1-col. 22, line 35 and claims 1-21 of Chambers. 
Claim 1 is amended to recite and the primary reference is silent but Durling teaches “…according to only a decentralized collision avoidance protocol,  (see claims 1-6 where the 4d trajectory can avoid using information provided by the sensor suite to provide a conflict resolution and to avoid a collision)

    PNG
    media_image1.png
    862
    1211
    media_image1.png
    Greyscale
wherein, to autonomously coordinate the landings at the landing strip with the one or more unmanned aerial vehicles to prevent collisions according to only the decentralized collision avoidance protocol, the electronic processor is configured to:  (see FIG. 5 where the communication link from other aircraft can be used in block 156 for a trajectory prediction 164 and then a conflict can be detected and resolved in blocks 170-172 and the trajectories can be negotiated and synchronized in blocks 182-188)
transmit a priority claim message  the one or more unmanned aerial vehicles via the wireless communication link, the priority claim message including a trajectory in three-dimensional space that the unmanned aerial vehicle intends to follow,  (see paragraph 33-36 where the trajectory of the two vehicles is synchronized in block 184) 
    PNG
    media_image2.png
    637
    916
    media_image2.png
    Greyscale

receive a determination message from at least one of the one or more unmanned aerial vehicles 
via the wireless communication link in response to the priority message claim,  (see FIG. 1 block 120 where the two aircraft are provided messages)
the determination message indicating that the at least one of the 
one or more unmanned aerial vehicles are in a contention zone centered on the landing  and  (see paragraph 48-50 where a first drone is considered a high priority drone and then the drone is provided a high priority and is allowed to land first) 
participate in a collective decision-making process with the at least one of the one or more unmanned aerial vehicles to resolve landing contention, (see paragraph 33-48) 
wherein the autonomous coordination occurs without a central coordination entity and requires agreement on landing priority between the unmanned aerial vehicle and the at least one (see claims 20-22)
of the one or more unmanned aerial vehicle”. (see paragraph 33-48 and claims 20-22)

It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of DURLING with the disclosure of STARK since DURLING teaches that a first and a second drone 100, 116 can communicate via signals 120 in FIG. 1.  Based on this communication in FIG. 5, the drone can engage in 1. Trajectory negotiation 184, and 2. Trajectory synchronization 182.  A trajectory prediction of the both UAVs can be made and a conflict resolution can be made in blocks 170-188 in Fig. 5. Both trajectory synchronization and trajectory negotiation are enabling mechanisms for the UAS in the Class A airspace operation. In this example, an ADS-B system shows an aircraft projected to be at a distance less than the minimum separation in 9 minutes. An on-board strategic separation algorithm is activated on the UAS, resulting in a new proposed trajectory being generated.  As the UAS approaches the end of its Class A airspace trajectory segment, descent is initiated and the landing at the destination airport is completed for landing. See paragraph 33-48.  This can provide for a fully automated decentralized system that resolves conflicts passively in a fully automated manner. See abstract.    



Stark discloses “2.    The unmanned aerial vehicle of claim 1, wherein the…. collision avoidance protocol prioritizes at least one selected from a group consisting of: 
first to request permission to land, 
low fuel,
emergency/mechanical issue. (see paragraph 47-51 where ).
the e-stop cycle 320 may also be initiated when it is determined by the onboard control logic at 318 that the back end channel is down. In Such a case, step 322 is performed to check the IMU and then determine at 324 whether the pitch or roll angle is greater than some preset acceptable limit (e.g., 15 to 30 degrees or more). If this pitch is not exceeded, the e-stop cycle 320 continues at 330 with landing the multicopter. If the pitch or roll angle is greater than the preset maximum at 324. The e-stop cycle 320 continues at 320 with stopping the motors and otherwise “disarming the multicopter to place it in a disarmed state at 328 (at which point the multicopter will fall to the ground rather than gently landing as is the case at 330).)


    PNG
    media_image6.png
    693
    828
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    817
    1377
    media_image7.png
    Greyscale
Stark is silent but CHAMBERS teaches “decentralized collision avoidance protocol”.  (see FIG. 2d where a first drone can provide a ETA to a zone and then a second ETA status can be provided by the second drone and then if the different in the two ETAs are within the safety margin a first drone can be decreased in ETA and the second drone can be increased in terms of ETA; see blocks 280-288; see abstract and col 1, lines 1-22 and FIG. 2e; where a first drone can provide an entry request and then a time period can be provided for a reply in blocks 290-291 and a priority of the two aircraft drones can be determined and a zone entry can be conducted and a second message is provided and then a second time period elapses and then the vehicle can enter the zone as having priority; see blocks 290-295).   
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CHAMBERS with the disclosure of STARK since CHAMBERS teaches that a  first and a second drone can include a decentralized protocol to provide different ETA for each of the drones entering a controlled area. When a safety margin is exceeded where the eta is the same or too close one drone can be speeded up and a second drone can be slowed to prevent a collision without a centralized traffic control entity which is optional.  See FIG. 2d. The second method can include notifications between the first and the second or n drones. Then a second drone has a time period for a reply. This can be for a reply to determine a priority where one drone has a high priority and can land first. This can provide for a fully automated decentralized system that resolves conflicts passively in a fully automated manner.  See col. 21, line 1-col. 22, line 35 and claims 1-21 of Chambers. 


Stark is silent but Sterling teaches 3.    The unmanned aerial vehicle of claim 1, wherein the messages include information indicative of a position associated with the unmanned aerial vehicle”. (see paragraph 34). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of STERLING with the disclosure of STARK since STERLING teaches that a drone or swarm of drones can each include program instructions for landing the drones in an order at a landing zone 200. This can occur with program instructions inside the drones themselves or within a centralized coordination server. See paragraph 9. This can provide that the drones include an automatic landing functionality from a landing coordination unit.  The drone can provide a holding pattern while other drones land for a fully automated system that may not have to wait for a human operator and may learn the landing order much faster and cheaper in a fully automated manner.  See claims 1-15 and paragraph 30-36 and 7-26 of Sterling.

Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2014/0249693A1 to Stark et al. that was filed in 2013 and is assigned to Disney™ (hereinafter “Stark”) and in view of U.S. Patent Application Pub. No.: US 2019/0377337A1 to Sterling et al. that was filed in 2017 and is assigned to BOEING™(hereinafter “Sterling”) and in further in view of United States Patent Application Pub. No.: US20110163908A1 to Andersson that was filed in 2008 and in view of Chambers and in view of Durling. 
    PNG
    media_image10.png
    552
    455
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    910
    677
    media_image11.png
    Greyscale

Stark is silent but Andersson teaches “4.    The unmanned aerial vehicle of claim 3, wherein the position is an absolute position or a relative position”.  (See abstract and claims 16-20);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of ANDERSSON with the disclosure of STARK since ANDERSSON teaches that a drone can include a positional surveillance device. See paragraph 14. The device can receive a position of a second vehicle from the vehicle’s RF device. The bearing and radio direction can be determined. Using a time of flight a distance between the first vehicle and the second vehicle RF device can be determined. A position of the second RF device and a bearing also can be determined and a deviation of the two vehicles can be determined. See paragraphs 14-22.  Thus a relative positon can be determined of other air traffic and reliable position can be learned for collision avoidance purposes.   A bearing, a position and a relative position can be obtained using two RF devices via a signal. This can obtain air traffic data in much faster and cheaper and in a fully automated manner for increased air traffic safety as if the distance is too close an alarm can be provided.  See paragraph 7-14 and 22-30 of Andersson.

 Claims 5-7 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2014/0249693A1 to Stark et al. that was filed in 2013 and is assigned to Disney™ (hereinafter “Stark”) and in view of U.S. Patent Application Pub. No.: US 2019/0377337A1 to Sterling et al. that was filed in 2017 and is assigned to BOEING™(hereinafter “Sterling”) and in view of Chambers and in view of Durling.   
    PNG
    media_image3.png
    609
    856
    media_image3.png
    Greyscale


Stark discloses “5.    A system comprising: (see FIG. 2 where each of the drones 220 can communicate with a fleet controller via an rc radio 215 and xbee wireless) (see paragraph 14)
a plurality of unmanned aerial vehicles (See element 220)…
wherein each of the plurality of unmanned aerial vehicles includes a communication interface; a memory; (see paragraph 14)and
an electronic processor communicatively connected to the communication interface (see FIG. 2 where each of the drones 220 can communicate with a fleet controller via an rc radio 215 and xbee wireless)and the memory, the electronic processor is configured to (see paragraph 14)
control the communication interface to establish a wireless communication link with one or more unmanned aerial vehicles, and (see paragraph 35 where the landing coordination control unit can arbitrate the landing order of the multiple UAVs in the airspace at the same time)
Stark is silent but Sterling teaches “intending to land on a landing strip,. (see paragraph 32 where the uavs land at a landing zone 200 shown in FIG. 2 as a strip).autonomously coordinate landings at the landing strip (see paragraph 32 where the uavs land at a landing zone 200 shown in FIG. 2 as a strip)with the one or more unmanned aerial vehicles to prevent collisions, (see paragraph 35 where the landing coordination control unit can arbitrate the landing order of the multiple UAVs in the airspace at the same time)
wherein, to autonomously coordinate the landings at the landing strip (see paragraph 21-26) (see paragraph 32 where the uavs land at a landing zone 200 shown in FIG. 2 as a strip) with the some or all of the plurality of unmanned aerial vehicles to prevent collisions, (see paragraph 30 where each of the drones can include program instructions for a holding pattern to drop to 100 feet and then wait and then drop to 50 feet and then wait)
the electronic processor is configured to exchange messages with the some or all of the plurality of unmanned aerial vehicles according to a” 


    PNG
    media_image6.png
    693
    828
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    817
    1377
    media_image7.png
    Greyscale
Stark is silent but CHAMBERS teaches “decentralized collision avoidance protocol”.  (see FIG. 2d where a first drone can provide a ETA to a zone and then a second ETA status can be provided by the second drone and then if the different in the two ETAs are within the safety margin a first drone can be decreased in ETA and the second drone can be increased in terms of ETA; see blocks 280-288; see abstract and col 1, lines 1-22 and FIG. 2e; where a first drone can provide an entry request and then a time period can be provided for a reply in blocks 290-291 and a priority of the two aircraft drones can be determined and a zone entry can be conducted and a second message is provided and then a second time period elapses and then the vehicle can enter the zone as having priority; see blocks 290-295).   
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CHAMBERS with the disclosure of STARK since CHAMBERS teaches that a  first and a second drone can include a decentralized protocol to provide different ETA for each of the drones entering a controlled area. When a safety margin is exceeded where the eta is the same or too close one drone can be speeded up and a second drone can be slowed to prevent a collision without a centralized traffic control entity which is optional.  See FIG. 2d. The second method can include notifications between the first and the second or n drones. Then a second drone has a time period for a reply. This can be for a reply to determine a priority where one drone has a high priority and can land first. This can provide for a fully automated decentralized system that resolves conflicts passively in a fully automated manner.  See col. 21, line 1-col. 22, line 35 and claims 1-21 of Chambers. 


Stark is silent but Sterling teaches “…collision avoidance protocol (see paragraph 35 where the landing coordination control unit can arbitrate the landing order of the multiple UAVs in the airspace at the same time) and via the wireless communication link, and (see paragraphs 36 and FIG. 4 where the uav is in a regulated airspace and then is switched to a landing mode and then the uav is automatically landed according to an instruction for a landing sequence in block 400-410; see paragraph 7-14)
wherein the autonomous coordination occurs without a central coordination entity. .  (see paragraph 36, 21-26 where the landing can be from a central coordination entity that sends a signal to the uav or alternatively, the drone can have the landing instructions being stored in the landing instructions location in memory)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of STERLING with the disclosure of STARK since STERLING teaches that a drone or swarm of drones can each include program instructions for landing the drones in an order at a landing zone 200. This can occur with program instructions inside the drones themselves or within a centralized coordination server. See paragraph 9. This can provide that the drones include an automatic landing functionality from a landing coordination unit.  The drone can provide a holding pattern while other drones land for a fully automated system that may not have to wait for a human operator and may learn the landing order much faster and cheaper in a fully automated manner.  See claims 1-15 and paragraph 30-36 and 7-26 of Sterling.

    PNG
    media_image8.png
    628
    888
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    693
    816
    media_image9.png
    Greyscale
The primary reference is silent but Chambers teaches “and requires agreement on landing priority among all UAVs”.  (see FIG. 2e where each aircraft is determined to have priority in block 296 from each aircraft and then the aircraft with priority can enter the zone and land; see FIG. 2c where the one high priority uAv can land and the other uavs are in agreement and are placed in a holding pattern; see col. 17, lines 15-65 and see Col. 22, lines 1-57 where a damaged vehicle has a priority over all others to land)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CHAMBERS with the disclosure of STARK since CHAMBERS teaches that a  first and a second drone can include a decentralized protocol to provide different ETA for each of the drones entering a controlled area. When a safety margin is exceeded where the eta is the same or too close one drone can be speeded up and a second drone can be slowed to prevent a collision without a centralized traffic control entity which is optional.  See FIG. 2d. The second method can include notifications between the first and the second or n drones. Then a second drone has a time period for a reply. This can be for a reply to determine a priority where one drone has a high priority and can land first. This can provide for a fully automated decentralized system that resolves conflicts passively in a fully automated manner.  See col. 21, line 1-col. 22, line 35 and claims 1-21 of Chambers. 
Claim 5 is amended to recite and the primary reference is silent but Durling teaches “…according to only a decentralized collision avoidance protocol,  (see claims 1-6 where the 4d trajectory can avoid using information provided by the sensor suite to provide a conflict resolution and to avoid a collision)

    PNG
    media_image1.png
    862
    1211
    media_image1.png
    Greyscale
wherein, to autonomously coordinate the landings at the landing strip with the one or more unmanned aerial vehicles to prevent collisions according to only the decentralized collision avoidance protocol, the electronic processor is configured to:  (see FIG. 5 where the communication link from other aircraft can be used in block 156 for a trajectory prediction 164 and then a conflict can be detected and resolved in blocks 170-172 and the trajectories can be negotiated and synchronized in blocks 182-188)
transmit a priority claim message  the one or more unmanned aerial vehicles via the wireless communication link, the priority claim message including a trajectory in three-dimensional space that the unmanned aerial vehicle intends to follow,  (see paragraph 33-36 where the trajectory of the two vehicles is synchronized in block 184) 
    PNG
    media_image2.png
    637
    916
    media_image2.png
    Greyscale

receive a determination message from at least one of the one or more unmanned aerial vehicles 
via the wireless communication link in response to the priority message claim,  (see FIG. 1 block 120 where the two aircraft are provided messages)
the determination message indicating that the at least one of the 
one or more unmanned aerial vehicles are in a contention zone centered on the landing  and  (see paragraph 48-50 where a first drone is considered a high priority drone and then the drone is provided a high priority and is allowed to land first) 
participate in a collective decision-making process with the at least one of the one or more unmanned aerial vehicles to resolve landing contention, (see paragraph 33-48) 
wherein the autonomous coordination occurs without a central coordination entity and requires agreement on landing priority between the unmanned aerial vehicle and the at least one (see claims 20-22)
of the one or more unmanned aerial vehicle”. (see paragraph 33-48 and claims 20-22);

It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of DURLING with the disclosure of STARK since DURLING teaches that a first and a second drone 100, 116 can communicate via signals 120 in FIG. 1.  Based on this communication in FIG. 5, the drone can engage in 1. Trajectory negotiation 184, and 2. Trajectory synchronization 182.  A trajectory prediction of the both UAVs can be made and a conflict resolution can be made in blocks 170-188 in Fig. 5. Both trajectory synchronization and trajectory negotiation are enabling mechanisms for the UAS in the Class A airspace operation. In this example, an ADS-B system shows an aircraft projected to be at a distance less than the minimum separation in 9 minutes. An on-board strategic separation algorithm is activated on the UAS, resulting in a new proposed trajectory being generated.  As the UAS approaches the end of its Class A airspace trajectory segment, descent is initiated and the landing at the destination airport is completed for landing. See paragraph 33-48.  This can provide for a fully automated decentralized system that resolves conflicts passively in a fully automated manner. See abstract.    


Stark discloses “6.    The system of claim 5, wherein the… collision avoidance protocol prioritizes at least one selected from a group consisting of:
first to request permission to land, low fuel,
emergency/mechanical issue. (see paragraph 47-51 where the e-stop cycle 320 may also be initiated when it is determined by the onboard control logic at 318 that the back end channel is down. In Such a case, step 322 is performed to check the IMU and then determine at 324 whether the pitch or roll angle is greater than some preset acceptable limit (e.g., 15 to 30 degrees or more). If this pitch is not exceeded, the e-stop cycle 320 continues at 330 with landing the multicopter. If the pitch or roll angle is greater than the preset maximum at 324. The e-stop cycle 320 continues at 320 with stopping the motors and otherwise “disarming the multicopter to place it in a disarmed state at 328 (at which point the multicopter will fall to the ground rather than gently landing as is the case at 330).)


    PNG
    media_image6.png
    693
    828
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    817
    1377
    media_image7.png
    Greyscale
Stark is silent but CHAMBERS teaches “decentralized collision avoidance protocol”.  (see FIG. 2d where a first drone can provide a ETA to a zone and then a second ETA status can be provided by the second drone and then if the different in the two ETAs are within the safety margin a first drone can be decreased in ETA and the second drone can be increased in terms of ETA; see blocks 280-288; see abstract and col 1, lines 1-22 and FIG. 2e; where a first drone can provide an entry request and then a time period can be provided for a reply in blocks 290-291 and a priority of the two aircraft drones can be determined and a zone entry can be conducted and a second message is provided and then a second time period elapses and then the vehicle can enter the zone as having priority; see blocks 290-295).   
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of CHAMBERS with the disclosure of STARK since CHAMBERS teaches that a  first and a second drone can include a decentralized protocol to provide different ETA for each of the drones entering a controlled area. When a safety margin is exceeded where the eta is the same or too close one drone can be speeded up and a second drone can be slowed to prevent a collision without a centralized traffic control entity which is optional.  See FIG. 2d. The second method can include notifications between the first and the second or n drones. Then a second drone has a time period for a reply. This can be for a reply to determine a priority where one drone has a high priority and can land first. This can provide for a fully automated decentralized system that resolves conflicts passively in a fully automated manner.  See col. 21, line 1-col. 22, line 35 and claims 1-21 of Chambers. 


Stark is silent but Sterling teaches 7.    The system of claim 5, wherein the messages include information indicative of a position associated with a respective one of the plurality of unmanned aerial vehicles ”. (see paragraph 34). 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of STERLING with the disclosure of STARK since STERLING teaches that a drone or swarm of drones can each include program instructions for landing the drones in an order at a landing zone 200. This can occur with program instructions inside the drones themselves or within a centralized coordination server. See paragraph 9. This can provide that the drones include an automatic landing functionality from a landing coordination unit.  The drone can provide a holding pattern while other drones land for a fully automated system that may not have to wait for a human operator and may learn the landing order much faster and cheaper in a fully automated manner.  See claims 1-15 and paragraph 30-36 and 7-26 of Sterling.

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2014/0249693A1 to Stark et al. that was filed in 2013 and is assigned to Disney™ (hereinafter “Stark”) and in view of U.S. Patent Application Pub. No.: US 2019/0377337A1 to Sterling et al. that was filed in 2017 and is assigned to BOEING™(hereinafter “Sterling”) and in further in view of United States Patent Application Pub. No.: US20110163908A1 to Andersson that was filed in 2008 and in view of Chambers and in view of Durling. 
Stark is silent but Andersson teaches “8.    The system of claim 7, wherein the position is an absolute position or a relative position. ”.  (See abstract and claims 16-20)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of ANDERSSON with the disclosure of STARK since ANDERSSON teaches that a drone can include a positional surveillance device. See paragraph 14. The device can receive a position of a second vehicle from the vehicle’s RF device. The bearing and radio direction can be determined. Using a time of flight a distance between the first vehicle and the second vehicle RF device can be determined. A position of the second RF device and a bearing also can be determined and a deviation of the two vehicles can be determined. See paragraphs 14-22.  Thus a relative positon can be determined of other air traffic and reliable position can be learned for collision avoidance purposes.   A bearing, a position and a relative position can be obtained using two RF devices via a signal. This can obtain air traffic data in much faster and cheaper and in a fully automated manner for increased air traffic safety as if the distance is too close an alarm can be provided.  See paragraph 7-14 and 22-30 of Andersson.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668